Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of burglary in the second degree, defendant contends that his plea of guilty was coerced by the threat of a heavier *922sentence if he proceeded to trial. We disagree. The prosecutor, rather than the court, referred to the possibility of a charge of rape in the first degree and, at most, defendant was faced with a potential trial on a more serious charge (cf., People v Beverly, 139 AD2d 971; People v Christian, 139 AD2d 896, lv denied 71 NY2d 1024).
We have examined defendant’s remaining issues on appeal and find them lacking in merit. (Appeal from judgment of Onondaga County Court, Cunningham, J.—burglary, second degree.) Present—Dillon, P. J., Doerr, Pine, Lawton and Davis, JJ.